DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 3, 13 – 15, 20 – 25, 28, 30 – 32, 36, 38 – 40, and 42 – 49 are entitled to a priority date of November 3, 2014.


Drawings

The drawings are objected to because elements 372 and 374 in Figures 4 and 5 are not discussed in the specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections

Claim 36 is objected to because of the following informalities:    

Claim 3, Line 25 and Claim 36, Line 22: “minu” should be corrected to “minus”.

Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 13 – 15, 20 – 23, 25, 28, 30 – 32, 36, 38 – 40, and 42 – 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of US 10570777. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 10570777
A heat engine system, comprising:

a working fluid circuit to contain a working fluid, the working fluid circuit having a high pressure side and a low pressure side, wherein a portion of the working fluid is in a supercritical state when the heat engine system is in operation: 

a heat exchanger fluidly coupled to and in thermal communication with the high pressure side of the working fluid circuit and fluidly coupled to and in thermal communication with a heat source stream, the heat exchanger to transfer thermal energy from the heat source stream to the working fluid within the high pressure side; 

an expander fluidly coupled to the working fluid circuit and disposed between the high pressure side and the low pressure side to convert a pressure drop in the working fluid to mechanical energy; 

a rotating shaft coupled to the expander and configured to drive a device with the mechanical energy;

a recuperator fluidly coupled to the working fluid circuit to transfer thermal energy from the working fluid in the low pressure side to the working fluid in the high pressure side;

a start pump fluidly coupled to the working fluid circuit and disposed between the low pressure side and the high pressure side to circulate or pressurize the working fluid within the working fluid circuit; 

a turbopump fluidly coupled to the working fluid circuit to circulate or pressurize the working fluid within the working fluid circuit, the turbopump including a housing; 

a bearing fluid supply line fluidly coupled to the housing to provide a bearing fluid into the housing;

a bearing fluid drain line fluidly coupled to the housing to remove the bearing fluid from the housing;

a bearing fluid supply manifold disposed on or in the housing to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines;

a bearing fluid drain manifold disposed on or in the housing to flow bearing drain fluid through a bearing fluid drain outlet and to the bearing fluid drain line;

a turbopump back-pressure regulator valve fluidly coupled to the bearing fluid drain line to control flow through the bearing fluid drain line; and 

a process control system operatively connected to the working fluid circuit to adjust the turbopump back-pressure regulator valve with a control algorithm embedded in a computer system.
A heat engine system, comprising: 

a working fluid circuit containing a working fluid and having a high pressure side and a low pressure side, wherein a portion of the working fluid circuit contains the working fluid in a supercritical state; 


a heat exchanger fluidly coupled to and in thermal communication with the high pressure side of the working fluid circuit, configured to be fluidly coupled to and in thermal communication with a heat source stream, and configured to transfer thermal energy from the heat source stream to the working fluid within the high pressure side; 

an expander fluidly coupled to the working fluid circuit, disposed between the high pressure side and the low pressure side, configured to convert a pressure drop in the working fluid to mechanical energy; 

a rotating shaft coupled to the expander and configured to drive a device with the mechanical energy; 

a recuperator fluidly coupled to the working fluid circuit and configured to transfer thermal energy from the working fluid in the low pressure side to the working fluid in the high pressure side; 

a start pump fluidly coupled to the working fluid circuit, disposed between the low pressure side and the high pressure side, and configured to circulate or pressurize the working fluid within the working fluid circuit; 

a turbopump fluidly coupled to the working fluid circuit and configured to circulate or pressurize the working fluid within the working fluid circuit, wherein the turbopump comprises: 

a drive turbine disposed between the high and low pressure sides; 

a pump portion disposed between the high and low pressure sides; 

a driveshaft coupled to and between the drive turbine and the pump portion, wherein the drive turbine is configured to drive the pump portion via the driveshaft; 

a thrust bearing circumferentially disposed around the driveshaft and between the drive turbine and the pump portion; and 

a housing at least partially encompassing the driveshaft and the thrust bearing; 

a bearing fluid supply line fluidly coupled to the housing and configured to provide a bearing fluid into the housing; 

a bearing fluid drain line fluidly coupled to the housing and configured to remove the bearing fluid from the housing; 

a bearing fluid supply manifold disposed on or in the housing and configured to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines; 

a bearing fluid drain manifold disposed on or in the housing and configured to flow bearing drain fluid from it through a bearing fluid drain outlet and to the bearing fluid drain line; 

a turbopump back-pressure regulator valve fluidly coupled to the bearing fluid drain line and configured to control flow through the bearing fluid drain line; 

a process control system operatively connected to the working fluid circuit, configured to: adjust the turbopump back-pressure regulator valve with a control algorithm embedded in a computer system; and monitor the turbine-side pocket pressure ratio (P1), the pump-side pocket pressure ratio (P2), a bearing fluid supply pressure, and a bearing fluid drain pressure; wherein the control algorithm comprises: 

a primary governing loop controller configured to modulate the turbopump back-pressure regulator valve while adjusting a pump-side pocket pressure ratio (P2); 

a secondary governing loop controller configured to modulate the turbopump back-pressure regulator valve while adjusting a turbine-side pocket pressure ratio (P1); and 

a tertiary governing loop controller configured to modulate the turbopump back-pressure regulator valve while adjusting the bearing fluid supply pressure to be at or greater than a critical pressure value for the bearing fluid to maintain the bearing fluid in a supercritical state.


As seen above, Claim 1 of the instant application is anticipated by Claim 1 of the US Patent. All features of Claim 1 of the instant application are also recited in Claim 1 of the US Patent. 

No comparative table will be shown for the other pending claims, however, the relationships with the US Patent are as follows:

Claim 2 is anticipated by Claim 1 of the US Patent. 

Claims 13 – 15 are anticipated by Claims 2 – 4, respectively, of the US Patent. 

Claims 20 and 21 are anticipated by Claims 5 and 6, respectively, of the US Patent. 

Claims 22, 23, and 25 are anticipated by Claim 7 of the US Patent. 

Claim 28 is anticipated by Claim 8 of the US Patent. 

Claims 30 – 32 are anticipated by Claims 9 – 11, respectively, of the US Patent.

Claim 36 is anticipated by Claim 12 of the US Patent. 

Claims 38 – 40 are anticipated by Claims 13 – 15, respectively, of the US Patent.

Claims 42 – 44 are anticipated by Claims 16 – 18, respectively, of the US Patent.

Claims 45, 47, 48, and 49 are anticipated by Claim 1 of the US Patent. 

While Claim 46 is not anticipated by the US Patent because of dependencies, Claim 46 is obvious over Claim 16 of the US Patent. The subject matter is identical. 

Claims 3 and 24 would be anticipated by Claims 1 and 7, respectively, of the US Patent, but recite the additional feature of the turbopump back-pressure regulator valve is fluidly coupled to the bearing fluid drain line disposed downstream of a thrust bearing of the turbopump. As such, Claims 3 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, respectively, of U.S. Patent No 10570777 in view of “Vermeersch” – US 2014/0208750 and Hamke (US 2004/0247211) in a manner identical to that presented below in the prior art rejections section. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 24, 36, 38 – 40, and 42 – 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 24 recite the drain pressure, the supply pressure, and the bearing fluid supply pressure, all of which lack antecedent basis. Examiner suggests amending to replace the article “the” with “a”. 

Claim 24, lines 5 – 6 recites a thrust bearing. However, Claim 22 already requires a thrust bearing. It is unclear whether this refers to the same thrust bearing. Any prior art or indications of allowable subject matter are based on the interpretations that the claim refers to the same thrust bearing as that of Claim 1. 

Claim 36, Lines 16 – 23 recites the pocket pressure on a turbine-side thrust face, the turbine-side bearing pocket, the pocket pressure on the pump-side thrust face, the pump-side berating pocket, all of which lack antecedent basis. 

Claim 36, Line 25 recites a plurality of turbine-side bearing pockets. It is unclear whether the turbine-side bearing pockets in Line 17 is part of that plurality. 

Claim 36, Line 26 recites a turbine-side thrust face. It is unclear whether this is the same as the turbine-side thrust face of Line 16. 

Claim 36, Line 28 recites a plurality of pump-side bearing pockets. It is unclear whether the pump-side bearing pockets in Line 20 is part of that plurality. 

Claim 36, Line 29 recites a pump-side thrust face. It is unclear whether this is the same as the pump-side thrust face of Line 20. 

Claims 38 – 40 and 42 – 44 are rejected by virtue of their dependence on Claim 36. 

Claim 45, Lines 21 – 32 appears to be reciting almost the exact same thing as Lines 9 – 20, yielding confusion.  

Claims 46 – 49 are rejected due to their dependence on Claim 45.

Claim 48, Line 13 recites a turbopump back-pressure regulator valve, which was already introduced in Claim 45. It is unclear whether this refers to the same component.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 – 15, 20 – 23, 25, 28, and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch et al. (hereafter “Vermeersch” – US 2014/0208750) in view of Hamke (US 2004/0247211).

***Note that although the Vermeersch reference comprises a joint inventor with the present application and falls within the 102(a)(1) grace period, there is no evidence explaining the involvement of the other inventors of the Vermeersch reference, and thus the exception does not apply. It is further noted that the Gayawal reference (WO 2014/159520) can alternatively be used for the below 102 rejections, and the Gayawal reference has no common inventors with the current application. 

With regards to Claim 1:

Vermeersch discloses a heat engine system (Figures 1 – 3), comprising: a working fluid circuit (working fluid circuit 202, Figure 1) to contain a working fluid (supercritical CO2, Paragraph 30), the working fluid circuit having a high pressure side and a low pressure side (Paragraph 36), wherein a portion of the working fluid is in a supercritical state when the heat engine is in operation (Paragraph 30);

a heat exchanger (heat exchanger 120) fluidly coupled to and in thermal communication with the high pressure side of the working fluid circuit and fluidly coupled to and in thermal communication with a heat source stream (stream 110), the heat exchanger to transfer thermal energy from the heat source stream to the working fluid within the high pressure side (Paragraph 31);

an expander (power turbine 228) fluidly coupled to the working fluid circuit and disposed between the high pressure side and the low pressure side (as seen in Figures 1 and 2, Paragraph 36) to convert a pressure drop in the working fluid to mechanical energy (Paragraph 36);

a rotating shaft (shaft 230) coupled to the expander to drive a device (generator 240) with the mechanical energy;

a recuperator (recuperator 216) fluidly coupled to the working fluid circuit to transfer thermal energy from the working fluid in the low pressure side to the working fluid in the high pressure side (Paragraph 42);

a start pump (pump 280) fluidly coupled to the working fluid circuit and disposed between the low pressure side and the high pressure side to circulate or pressurize the working fluid within the working fluid circuit (Paragraph 48);

a turbopump (turbopump 260) fluidly coupled to the working fluid circuit to circulate or pressurize the working fluid within the working fluid circuit, the turbopump including a housing (bearing housing 268, Figure 3);

a bearing fluid supply line (bearing supply line 142) fluidly coupled to the housing to provide a bearing fluid into the housing (Paragraph 83);

a bearing fluid drain line (bearing recapture line 146) fluidly coupled to the housing to remove the bearing fluid from the housing (Paragraph 83);

a turbopump back-pressure regulator valve (valve 147) fluidly coupled to the bearing fluid drain line to control flow through the bearing fluid drain line (Paragraph 83); and

a process control system (control system 204) operatively connected to the working fluid circuit to adjust the turbopump back-pressure regulator valve with a control algorithm embedded in a computer system (Paragraph 83: “The flow of the bearing gas or other gas from the bearing housing 268 and to bearing gas recapture 148 may be controlled via the bearing gas recapture valve 147 that is operatively coupled to the bearing gas recapture line 146 and controlled by the process control system 204”).

Vermeersch does not explicitly disclose a bearing fluid supply manifold disposed on or in a bearing housing and configured to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines and a bearing fluid drain manifold disposed on or in a bearing housing and configured to flow bearing drain fluid from it through a bearing fluid drain outlet and to the bearing fluid drain line. However, Figure 3 of Vermeersch clearly depicts supply line (142) splitting into multiple lines to distribute the bearing fluid, as well as drain line (146) being formed by merging of multiple drain lines from various points along the bearing, thus suggesting a “manifold” type arrangement. Hamke (Figure 2) teaches bearing pockets being supplied with bearing fluid from supply lines (33, 34) as well as a bearing fluid supply manifold (reservoirs 31, 32) disposed on or in a bearing housing (as shown in Figure 2) and configured to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines (Paragraph 22). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Vermeersch already teaches a two manifold-like structures in Figure 3 via the supply line split and the drain line. Hamke teaches that these manifolds can be placed within the bearing housing to distribute/capture bearing fluid. It would have been obvious to one of ordinary skill in the art to modify the system of Vermeersch to include the manifolds within the bearing housing in order to yield a more compact design and further protect bearing fluid line from influences outside of the bearing housing. 

With regards to Claim 2:

The Vermeersch modification of Claim 1 teaches a drive turbine (drive turbine 264, Figure 1 of Vermeersch) disposed between the high and low pressure sides; a pump portion (pump portion 262, Figure 1 of Vermeersch) disposed between the high and low pressure sides; a driveshaft (shaft 267, Figure 1of Vermeersch) coupled to and between the drive turbine and the pump portion, wherein the drive turbine is configured to drive the pump portion via the driveshaft (Paragraph 46 of Vermeersch); a thrust bearing (bearings, Paragraph 81 of Vermeersch) circumferentially disposed around the driveshaft and between the drive turbine and the pump portion; wherein the housing (bearing housing 268, Figure 3 of Vermeersch) at least partially encompassing the driveshaft and the thrust bearing.

With regards to Claim 13:

The Vermeersch modification of Claim 1 teaches the bearing fluid comprises carbon dioxide (Paragraph 80: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”).

With regards to Claim 14:

The Vermeersch modification of Claim 1 teaches the bearing fluid comprise a portion of the working fluid (Paragraph 80: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”).

With regards to Claim 15:

The Vermeersch modification of Claim 1 teaches the bearing fluid and the working fluid comprise carbon dioxide (Paragraph 80: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”).

With regards to Claim 20:

Vermeersch does not explicitly teach the recited structure of the bearings. Hamke teaches a turbopump (Figure 1) comprising a pump portion (pump 18) and a turbine portion (turbine 14), as well as a thrust bearing (unlabeled but shown in Figure 1). Hamke goes on to teach the thrust bearing comprises:

a cylindrical body having a central axis and containing an inner portion and an outer portion aligned with the central axis (see Figure 1, “inner portion” that is radially shorter and “outer portion” that is radially longer and radially outward of inner portion); a pump-side thrust face (face on side 22 towards pump 18) comprising a plurality of pump-side bearing pockets (bearing pockets 22) extending below the pump-side thrust face and facing the pump portion; a turbine-side thrust face (face on side 23 towards turbine 14) comprising a plurality of turbine-side bearing pockets (bearing pockets 23) extending below the turbine-side thrust face and facing the drive turbine; a circumferential side surface (circumference of radially longer portion shown in Figure 1) extending along the circumference of the cylindrical body and between the pump-side thrust face and the turbine-side thrust face; and a central orifice defined by and extending through the cylindrical body along the central axis and configured to provide passage of the driveshaft therethrough see orifice through bearing which encompasses shaft 13). Hamke teaches that the pockets are used such that the thrust bearing “can be balanced by supplying pressurized fluid to the bearing pocket on the downstream side of the rotor until the pressure differential between the pockets is great enough to balance the thrust force” (Paragraph 20). The use of bearing pockets allows for increased control of where and exert pressure by the bearing fluid and thus better control balancing of the bearing. MPEP 2143(b) teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Vermeersch as modified in Claim 1 by substituting in the thrust bearings of Hamke in order to yield the predictable benefits described above. 

With regards to Claim 21:

The Vermeersch modification of Claim 20 teaches the plurality of pump-side bearing pockets contains from about 2 bearing pockets to about 12 bearing pockets and the plurality of turbine-side bearing pockets contains from about 2 bearing pockets to about 12 bearing pockets (see Figures 1 and 2 of Hamke, at least two bearing pockets 22, 23 on each side, see also Figure 2, which comprises and additional bearing pocket 36, 37 on each side).

With regards to Claims 22 and 23:

Vermeersch discloses a turbopump system (Figures 1 – 3) for circulating or pressurizing a working fluid (supercritical CO2, Paragraph 30) within a working fluid circuit (working fluid circuit 202, Figure 1), comprising: 

a turbopump (turbopump 260) including a housing (bearing housing 268, Figure 3) and a thrust bearing (bearings, Paragraph 81);

a bearing fluid supply line (bearing supply line 142) fluidly coupled to the housing to provide a bearing fluid into the housing (Paragraph 83);

a bearing fluid drain line (bearing recapture line 146) fluidly coupled to the housing to remove the bearing fluid from the housing (Paragraph 83);

a turbopump back-pressure regulator valve (valve 147) fluidly coupled to the bearing fluid drain line to control flow through the bearing fluid drain line (Paragraph 83) and control an applied pressure on the thrust bearing (functional language, controlling the flow of bearing has from and to the bearing housing is a means of also controlling a pressure applied to the bearings, see Paragraph 83), the turbopump back pressure regulator valve adjusted to maintain proper pressures within the bearings (Paragraph 83); and

a process control system (control system 204) operatively connected to the working fluid circuit and configured to adjust the turbopump back-pressure regulator valve with a control algorithm embedded in a computer system (Paragraph 83: “The flow of the bearing gas or other gas from the bearing housing 268 and to bearing gas recapture 148 may be controlled via the bearing gas recapture valve 147 that is operatively coupled to the bearing gas recapture line 146 and controlled by the process control system 204”).

Vermeersch does not explicitly disclose that the thrust bearing has two opposing sides and a plurality of bearing pockets disposed on the two opposing surfaces of the thrust bearing. Hamke teaches a turbopump (Figure 1) comprising a pump portion (pump 18) and a turbine portion (turbine 14), as well as a thrust bearing (unlabeled but shown in Figure 1). Hamke goes on to teach the thrust bearing comprises:

a cylindrical body having a central axis and containing an inner portion and an outer portion aligned with the central axis (see Figure 1, “inner portion” that is radially shorter and “outer portion” that is radially longer and radially outward of inner portion); a pump-side thrust face (face on side 22 towards pump 18) comprising a plurality of pump-side bearing pockets (bearing pockets 22) extending below the pump-side thrust face and facing the pump portion; a turbine-side thrust face (face on side 23 towards turbine 14) comprising a plurality of turbine-side bearing pockets (bearing pockets 23) extending below the turbine-side thrust face and facing the drive turbine; a circumferential side surface (circumference of radially longer portion shown in Figure 1) extending along the circumference of the cylindrical body and between the pump-side thrust face and the turbine-side thrust face; and a central orifice defined by and extending through the cylindrical body along the central axis and configured to provide passage of the driveshaft therethrough see orifice through bearing which encompasses shaft 13). Hamke teaches that the pockets are used such that the thrust bearing “can be balanced by supplying pressurized fluid to the bearing pocket on the downstream side of the rotor until the pressure differential between the pockets is great enough to balance the thrust force” (Paragraph 20). The use of bearing pockets allows for increased control of where and exert pressure by the bearing fluid and thus better control balancing of the bearing. MPEP 2143(b) teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Vermeersch by substituting in the thrust bearings of Hamke in order to yield the predictable benefits described above. 

Upon this modification above, the turbopump would further comprise a drive turbine (drive turbine 264, Figure 2 of Vermeersch) convert a pressure drop in the working fluid to mechanical energy; a pump portion (pump portion 262, Figure 2 of Vermeersch) to circulate or pressurize the working fluid within the working fluid circuit; a driveshaft (shaft 267, Figure 2 of Vermeersch) coupled to and between the drive turbine and the pump portion, wherein the drive turbine is configured to drive the pump portion via the driveshaft (Paragraph 46); the thrust bearing (bearings, Paragraph 81) circumferentially disposed around the driveshaft and between the drive turbine and the pump portion (see also Figure 1 of Hamke); and the housing (bearing housing 268, Figure 3 of Vermeersch) at least partially encompassing the driveshaft and the thrust bearing.

With regards to Claim 25:

The Vermeersch modification of Claim 22 does not explicitly teach a bearing fluid supply manifold disposed on or in a bearing housing and configured to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines and a bearing fluid drain manifold disposed on or in a bearing housing and configured to flow bearing drain fluid from it through a bearing fluid drain outlet and to the bearing fluid drain line. However, Figure 3 of Vermeersch clearly depicts supply line (142) splitting into multiple lines to distribute the bearing fluid, as well as drain line (146) being formed by merging of multiple drain lines from various points along the bearing, thus suggesting a “manifold” type arrangement. Hamke (Figure 2) teaches bearing pockets being supplied with bearing fluid from supply lines (33, 34) as well as a bearing fluid supply manifold (reservoirs 31, 32) disposed on or in a bearing housing (as shown in Figure 2) and configured to receive incoming bearing fluid or gas and distribute to one or more multiple bearing supply pressure lines (Paragraph 22). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, Vermeersch already teaches a two manifold-like structures in Figure 3 via the supply line split and the drain line. Hamke teaches that these manifolds can be placed within the bearing housing to distribute/capture bearing fluid. It would have been obvious to one of ordinary skill in the art to modify the system of Vermeersch as modified in Claim 22 to include the manifolds within the bearing housing in order to yield a more compact design and further protect bearing fluid line from influences outside of the bearing housing. 

With regards to Claim 28:

The Vermeersch modification of Claim 22 teaches the plurality of pump-side bearing pockets contains from about 2 bearing pockets to about 12 bearing pockets and the plurality of turbine-side bearing pockets contains from about 2 bearing pockets to about 12 bearing pockets (see Figures 1 and 2 of Hamke, at least two bearing pockets 22, 23 on each side, see also Figure 2, which comprises and additional bearing pocket 36, 37 on each side).

With regards to Claim 30:

The Vermeersch modification of Claim 22 teaches the bearing fluid comprises carbon dioxide (Paragraph 80 of Vermeersch: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”).

With regards to Claim 31:

The Vermeersch modification of Claim 22 teaches the bearing fluid comprise a portion of the working fluid (Paragraph 80of Vermeersch: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”).

With regards to Claim 32:

The Vermeersch modification of Claim 22 teaches the bearing fluid and the working fluid comprise carbon dioxide (Paragraph 80 of Vermeersch: “One or multiple streams of bearing gas and/or seal gas may be derived from the working fluid within the working fluid circuit 202 and contain carbon dioxide in a gaseous, subcritical, or supercritical state”)


Allowable Subject Matter

Claims 3, 24, 36, 38 – 40, 42 – 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHUTTHIWAT (PAT) WONGWIAN can be reached on (571)270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3748
Wednesday, March 17, 2021